DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 18A-18C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (6,705,881).
Regarding claim 1, Tsuchiya discloses a connector comprising: 

a second connector (40, figure 1) comprising a second main terminal (45, figure 2) and a boss (44, figure 1) having a protruding shape; and 
a fitting detection circuit (column 6, lines 11-14) configured to detect fitting of the first connector and the second connector, wherein the first connector further comprises a rotatable lever (30, figure 1) used for a fitting operation to the second connector and a fitting disengagement operation from the second connector, and wherein the lever comprises a lock (35, figure 1) configured to lock, when the lock contacts the boss by the fitting disengagement operation, a rotation of the lever in a state where the fitting detection circuit does not detect the fitting and also in a state where the first main terminal and the second main terminal are connected (figures 5-6).
 	Regarding claim 2, the lock is configured to release locking of the rotation of the lever when an operation force of the fitting disengagement operation larger than a threshold is applied in a state where the lock contacts the boss.
Regarding claim 3, figure 5 shows the lever has a boss groove which movably engages the boss, and wherein the lock is disposed at the boss groove. 
Regarding claim 4, figure 5 shows the lock protrudes toward an inner side of the boss groove.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kritter et al. (10,439,325) in view of Tsuchiya (6,705,881).
Regarding claim 1, Kritter et al. disclose a connector comprising: 
a first connector (11, figure 8) comprising a first main terminal; and
a second connector (12, figure 8) comprising a second main terminal and a boss (2, figure 7) having a protruding shape; 
wherein the first connector comprises a rotatable lever (9, figure 7) used for a fitting operation to the second connector and a fitting disengagement operation from the second connector, and
wherein the lever comprises a lock (7, figure 1) configured to lock and the lock contacts the boss (figure 10).
Kritter et al. disclose the claimed invention as described above except for a fitting detection circuit configured to detect fitting of the first connector and the second connector.
Tsuchiya discloses a fitting detection circuit (column 6, lines 11-14) configured to detect fitting of the first connector and the second connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
 	Regarding claim 2, Kritter et al. disclose the lock is configured to release locking of the rotation of the lever when an operation force of the fitting disengagement operation larger than a threshold is applied in a state where the lock contacts the boss.
Regarding claim 3, Kritter et al., figure 4 shows the lever has a boss groove (75) which movably engages the boss, and wherein the lock is disposed at the boss groove (figure 10). 
Regarding claim 4, Kritter et al., figure 10 shows the lock protrudes toward an inner side of the boss groove.
Regarding claim 5, Kritter et al., figure 4 shows the lever comprises a deformation (spring leg 7, column 8, line 48) allowing portion that allows elastic deformation of the lever, the deformation allowing portion being provided in the vicinity of the lock.
 	Regarding claim 6, Kritter et al., figure 11 shows the boss has a cutout portion (21) at a position to be contacted by the lock.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/22/22
thanh-tam.le@uspto.gov